

116 SRES 648 ATS: Designating August 2020 as “National Women’s Suffrage Month”.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 648IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Baldwin (for herself, Ms. Collins, Mrs. Feinstein, Mrs. Capito, Mrs. Shaheen, Mrs. Blackburn, Ms. Rosen, Ms. McSally, Ms. Cantwell, Mrs. Fischer, Ms. Hirono, Mrs. Hyde-Smith, Mrs. Gillibrand, Mrs. Loeffler, Ms. Klobuchar, Ms. Harris, Ms. Stabenow, Ms. Warren, Ms. Cortez Masto, Mrs. Murray, Ms. Smith, Ms. Ernst, Ms. Duckworth, Ms. Hassan, Ms. Murkowski, and Ms. Sinema) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating August 2020 as “National Women’s Suffrage Month”.Whereas Congress passed the 19th Amendment to the Constitution of the United States, guided by the shared ideals of freedom, sovereignty, democracy, civil liberty, and individual rights;Whereas, from 1919 to 1920, the 66th Congress debated, and State legislatures considered, an amendment to the Constitution of the United States to provide suffrage for women; Whereas the ratification of the 19th Amendment was the culmination of decades of work and struggle by advocates for the rights of women across the United States and worldwide;Whereas the ratification of the 19th Amendment ensured women could more fully participate in the democracy of the United States and fundamentally changed the role of women in the civic life of the Nation;Whereas August 18, 2020, marks the centennial of the ratification of the 19th Amendment by ¾ of the States, providing the support necessary under article V of the Constitution of the United States;Whereas August 26, 2020, marks the centennial of the 19th Amendment becoming a part of the Constitution of the United States, providing for women’s suffrage; andWhereas the centennial of the ratification of the 19th Amendment represents a historical milestone to be lauded and celebrated: Now, therefore, be itThat the Senate—(1)designates August 2020 as National Women’s Suffrage Month;(2)honors the role of the ratification of the 19th Amendment in further promoting the core values of the democracy of the United States, as promised by the Constitution of the United States;(3)reaffirms the opportunity for people in the United States to learn about and commemorate the efforts of the women’s suffrage movement and the role of women in the Nation's democracy;(4)reaffirms the desire of Congress to continue strengthening democratic participation and to inspire future generations to cherish and preserve the historic precedent established by the 19th Amendment;(5)recommits to persevering through these unexpected times to celebrate the suffragists, educate new generations about this critical chapter in the history of the Nation's democracy, and create a legacy that will inspire the next 100 years; and(6)encourages the people of the United States to observe National Women’s Suffrage Month and commemorate this milestone of the Nation's democracy by ensuring that the untold stories of women’s decades-long battle for the ballot are recognized and celebrated across the United States.